Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2019 and 6/30/2020 have been considered by the examiner.


Allowable Subject Matter
Prior art of record taken alone or in combination failed to disclose orthodontically treating a patient’s teeth comprising: receiving facial image of the patient that depicts the patient’s teeth; receiving a 3D model of the patient’s teeth; determining color palette of the depiction of the patient’s teeth; coding 3D model of the patient’s teeth based on attributes of the 3D model; providing the 3D model, the color palette, and the coded 3D model to a neural network; processing the 3D model, the color palette, and the coded 3D model by the neural network to generate a processed image of the patient’s teeth; simulating specular highlights on the processed image of the patient’s teeth; and inserting the processed image of the patient’s teeth into a mouth opening of the facial image.

Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should" preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647